16-4277
     Shi Wu Lin v. Sessions
                                                                                   BIA
                                                                           A070 902 764

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of June, two thousand eighteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            GUIDO CALABRESI,
 9            JOSÉ A. CABRANES,
10                 Circuit Judges.
11   _____________________________________
12
13   SHI WU LIN,
14            Petitioner,
15
16                     v.                                        16-4277
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jay Ho Lee, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Leslie McKay,
27                                       Senior Litigation Counsel;
28                                       Virginia L. Gordon, Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Shi Wu Lin, a native and citizen of the

6    People’s Republic of China, seeks review of a December 5,

7    2016, decision of the BIA denying his motion to reopen as

8    untimely and number barred.    In re Shi Wu Lin, No. A070 902

9    764 (B.I.A. Dec. 5, 2016).    We assume the parties’

10   familiarity with the underlying facts and procedural

11   history in this case.

12       The applicable standards of review are well established.

13   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

14   2008).   It is undisputed that Shi Wu Lin’s 2016 motion to

15   reopen was untimely and number barred because it was filed

16   nearly nineteen years after his removal order became final

17   and was his third motion to reopen.    See 8 U.S.C.

18   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).     These

19   limitations are excused if reopening is sought to apply for

20   asylum “based on changed country conditions arising in the

21   country of nationality or the country to which removal has

22   been ordered, if such evidence is material and was not

23   available and would not have been discovered or presented

                                    2
1    at the previous proceeding.”   8 U.S.C.

2    § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

3    However, the BIA did not err in finding that Shi Wu Lin

4    failed to demonstrate a material change in conditions for

5    Christians in China.

6        “In determining whether evidence accompanying a motion

7    to reopen demonstrates a material change in country

8    conditions that would justify reopening, [the BIA]

9    compare[s] the evidence of country conditions submitted

10   with the motion to those that existed at the time of the

11   merits hearing below.”   In re S-Y-G-, 24 I. & N. Dec. 247,

12   253 (B.I.A. 2007).   As the BIA found, reports from the U.S.

13   Department of State demonstrate that the Chinese government

14   has viewed unfavorably and mistreated unregistered

15   Christian groups since before Shi Wu Lin’s 1997 hearing.

16   Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We

17   generally defer to the agency’s evaluation of the weight to

18   be afforded an applicant’s documentary evidence.”).

19   Although Shi Wu Lin takes issue with the BIA’s conclusion

20   that conditions have not materially changed, the task of

21   resolving conflicts in the record evidence is largely

22   within the agency’s discretion.    Jian Hui Shao, 546 F.3d at

23   171; see also Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir.

                                    3
1    2007) (“Decisions as to . . . which of competing inferences

2    to draw are entirely within the province of the trier of

3    fact.”) (alteration in original).       Accordingly, Shi Wu Lin

4    did not meet his burden of showing a material change as

5    needed to excuse his untimely and number-barred filing.

6        Contrary to Shi Wu Lin’s assertion, the BIA did not

7    abuse its discretion by ignoring country conditions

8    evidence in the record.   The agency is not required to

9    “expressly parse or refute on the record each individual

10   argument or piece of evidence offered by the petitioner,”

11   Jian Hui Shao, 546 F.3d at 169 (quoting Zhi Yun Gao v.

12   Mukasey, 508 F.3d 86, 87 (2d Cir. 2007)), and “we presume

13   that [the agency] has taken into account all the evidence

14   before [it], unless the record compellingly suggests

15   otherwise,” Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
16   315, 336 n.17 (2d Cir. 2006).       While Shi Wu Lin sets forth

17   several excerpts of the country conditions evidence, which

18   he argues show a worsening of conditions for underground

19   Christians in China since 2005, Shi Wu Lin was required to

20   establish a material change in conditions since 1997.       In

21   re S-Y-G-, 24 I. & N. Dec. at 253.       The BIA’s failure to

22   explicitly mention this evidence therefore does not



                                     4
1    compellingly suggest that it was ignored.    Xiao Ji Chen,

2 471 F.3d at 336 n.17.

3        Because the BIA did not abuse its discretion in denying

4    the motion as untimely and number barred based on Shi Wu Lin’s

5    failure to establish a material change in conditions in China,

6    we need not reach the BIA’s alternative ruling that Shi Wu

7    Lin failed to show his prima facie eligibility for relief.

8    See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general

9    rule courts and agencies are not required to make findings on

10   issues the decision of which is unnecessary to the results

11   they reach.”).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.    Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe,
22                                 Clerk of Court




                                    5